Citation Nr: 1544528	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  07-09 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a disability characterized by body or joint aches.

2.  Whether new and material evidence has been received to reopen service connection for a gastrointestinal disability.  

3.  Entitlement to service connection for a back disability.  

4.  Entitlement to service connection for a left leg disability, claimed as secondary to a back disability.  


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1967 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2006 and May 2009 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Los Angeles, California.  

In July 2015, the Veteran testified before a Veterans Law Judge seated at the RO.  A transcript of this hearing has been added to the claims file.  


FINDINGS OF FACT

1.  In an August 1995 rating decision, the RO denied the Veteran service connection for body and joint aches.  The Veteran did not perfect a timely appeal of this decision.  

2.  The evidence associated with the claims file subsequent to the August 1995 rating decision does not relate to an unestablished fact necessary to substantiate the service connection claim for body or joint aches or is cumulative and redundant of evidence previously of record.  

3.  In a July 2002 rating decision, the RO determined no new and material evidence had been received to reopen service connection for a stomach disability.  The Veteran did not perfect a timely appeal of this decision.  

4.  The evidence associated with the claims file subsequent to the July 2002 rating decision does not relate to an unestablished fact necessary to substantiate the service connection claim for a stomach disability or is cumulative and redundant of evidence previously of record.  

5.  A current back disorder did not manifest or become chronic during service, was not continuous since service separation, did not manifest to a compensable degree within a year after service, and was not caused by any in-service disease, injury, or event of service, to include herbicide exposure.  

6.  A current left leg disorder did not manifest or become chronic during service, was not continuous since service separation, did not manifest to a compensable degree within a year after service, was not caused by any in-service disease, injury, or event of service, to include herbicide exposure, and is not due to or the result of a service-connected disability.  


CONCLUSIONS OF LAW

1.  The August 1995 rating decision which denied service connection for body and joint aches is final.  38 U.S.C.A. §§ 7103, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

2.  New and material evidence has not been received to reopen the claim for service connection for a disability characterized by body and joint aches.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

3.  The July 2002 rating decision which denied reopening of a service connection claim for a stomach disability is final.  38 U.S.C.A. §§ 7103, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

4.  New and material evidence has not been received to reopen the claim for service connection for a gastrointestinal disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

5.  The criteria for the award of service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).  

6.  The criteria for the award of service connection for a left leg disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice to him in the form of November 2005 and March 2009 letters which informed him of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to an application to reopen a claim for service connection, VA must notify the claimant of the evidence that is necessary to both reopen the previously denied claim and to establish entitlement to service connection.  To satisfy this requirement, VA is required to look at the bases for the prior denial of service connection and to provide the Veteran with notice that describes what evidence is needed to substantiate those elements required to establish service connection that were found to be insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the present case, the Veteran was sent such a letter in November 2005.  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  The Veteran was afforded several VA medical examinations for the disabilities on appeal, most recently in October 2011.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Veteran was afforded a hearing before a Veterans Law Judge in July 2015.  The Board hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the Board can adjudicate the claim based on the current record.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  New and Material Evidence

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c),(d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  

a. Body or joint aches

The Veteran seeks to reopen service connection for a disability characterized by body or joint aches.  In an August 1995 rating decision, he was denied service connection for body and joint aches, as such a disability was not shown during service.  The Veteran did not appeal this determination in a timely manner; thus, the August 1995 rating decision became final.  38 U.S.C.A. § 7105(c),(d)(3); 38 C.F.R. § 20.1103.  

At the time of the August 1995 rating decision, the evidence of record included the service treatment records, private medical records, and the appellant's assertions regarding his claimed disorder.  Records before VA at the time of the 1995 decision reflect that, at the time of that decision, the Veteran had sought private treatment in 1993 for back pain.  Review of the service treatment records indicated the Veteran sought treatment in service in August 1969 for back ache, but the service separation examination, also dated in August 1969, was negative for any abnormalities of the spine or the remainder of the musculoskeletal system.  Based on these findings, the RO concluded that the record did not reflect onset of a chronic orthopedic disorder during service, and service connection for claimed body and joint aches was not warranted.  

Subsequent to the August 1995 rating decision, the Veteran has submitted additional VA and private treatment records, as well as his own assertions.  This evidence is not new and material however, as it is cumulative and redundant of evidence and arguments already of record and considered by VA.  The appellant's assertions essentially contend that while serving on active duty, he sustained various orthopedic injuries which resulted in current body and joint aches.  Such assertions are not new and material evidence however, as they are essentially similar to assertions already considered and rejected in 1995.  

The Veteran has also submitted copies of VA and private treatment records which confirm current diagnoses of osteoarthritic changes of various joints.  Rheumatoid arthritis has also been suspected in the Veteran's hands and upper extremities, according to recent VA clinical records.  Similar diagnoses were previously of record and were considered by VA in 1995, however.  None of the additional diagnoses indicate onset of an orthopedic or musculoskeletal disability during service or within a year thereafter, suggest a continuity of symptomatology since that time, or otherwise establish a nexus with service.  The recently-received records only confirm that the Veteran has sought treatment many years after service for arthritic changes of various joints.  Therefore, these records are not new and material.  

Under these circumstances, the Board finds that new and material evidence to reopen service connection for a disability characterized by body and joint aches has not been received.  As such, the August 1995 rating decision remains final, and the appeal must be denied.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

b. Gastrointestinal disability

The Veteran seeks to reopen service connection for a gastrointestinal disability.  In an August 1995 rating decision, he was denied service connection for a gastrointestinal disability, as such a disability was not shown during service.  The Veteran did not appeal this determination in a timely manner; thus, the August 1995 rating decision became final.  38 U.S.C.A. § 7105(c),(d)(3); 38 C.F.R. § 20.1103.  

Thereafter, the Veteran sought to reopen this claim.  In a July 2002 rating decision, the RO found no new and material evidence had been received to reopen service connection for a stomach problem.  The RO found the record continued to be devoid of any evidence the Veteran had an in-service gastrointestinal disorder, or that any such current gastrointestinal disorder was related to service.  The Veteran again did not appeal this determination in a timely manner; thus, the June 2002 rating decision became final.  38 U.S.C.A. § 7105(c),(d)(3); 38 C.F.R. § 20.1103.  

At the time of the July 2002 rating decision, the evidence of record included the service treatment records, private medical records, and the appellant's assertions regarding his claimed disorder.  Records before VA at the time of the 2002 decision reflect that, at the time of that decision, the Veteran had sought private treatment dating back to at least 1983 for recurrent "gas", constipation, and occasional rectal bleeding.  Review of the service treatment records by the RO in 1995 and 2002 indicated the Veteran had sought no treatment in service for any gastrointestinal symptoms, and the service separation examination, dated in August 1969, was negative for any abnormalities of the gastrointestinal system.  Based on these findings, the RO concluded that the record did not reflect onset of a chronic gastrointestinal disorder during service, and service connection for a gastrointestinal disability remained denied.  

Subsequent to the July 2002 rating decision, the Veteran has submitted additional VA and private treatment records, as well as his own assertions.  This evidence is not new and material however, as it is cumulative and redundant of evidence and arguments already of record and considered by VA.  The appellant's assertions essentially contend that while serving on active duty, he experienced various gastrointestinal symptoms, including stomach pain and constipation.  Such assertions are not new and material evidence however, as they are essentially similar to assertions already considered and rejected in 1995 and 2002.  

The Veteran has also submitted copies of VA and private treatment records which confirm a current diagnosis of gastroesophageal reflux disease.  Lactose intolerance has also been suspected.  Similar diagnoses were previously of record and were considered by VA in 2002, however.  None of the additional diagnoses indicate onset of a gastrointestinal disability during service, suggest a continuity of symptomatology since that time, or otherwise establish a nexus with service.  Therefore, these records are not new and material.  

Under these circumstances, the Board finds that new and material evidence to reopen service connection for a gastrointestinal disability has not been received.  As such, the July 2002 rating decision remains final, and the appeal must be denied.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent (including Agent Orange), a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2014).  "Service in the Republic of Vietnam" means actual service in country in Vietnam from January 9, 1962, to May 7, 1975, and includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (VA's requirement that a Veteran must have "stepped foot" on landmass of Vietnam or the inland waters of Vietnam for agent orange/herbicide exposure presumption is a valid interpretation of the statute); VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam-era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off- shore of the Republic of Vietnam is not qualifying service in Vietnam).  

In the present case, the Veteran's DD-214 reflects service in Vietnam.  For such veterans, exposure to herbicides is presumed.  See 38 C.F.R. § 3.309(e).  If the Veteran was exposed to an herbicide agent during service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied; chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes colitis or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutaneous tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchitis, laryngitis or trachea) and soft tissue sarcomas, other than osteosarcoma, chondrosarcoma Kaposi's sarcoma, or mesothelioma.  38 C.F.R. § 3.309(e).  The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation, or on any other recognized basis.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

a. Back disability

The Veteran seeks service connection for a back disability.  He asserts that during active duty service in an artillery unit, he lifted heavy artillery shells and sustained a back injury.  

Considering first the Veteran's service treatment records, he sought treatment in August 1969 a back ache in the low back.  This pain was attributed by the examiner to chronic prostatitis and a possible sexually-transmitted disease, however.  He was given medication.  The Veteran was afforded a service separation examination in August 1969, at which time no abnormalities of the spine were noted.  On a concurrent report of medical history, he denied any history of recurrent back pain.  

Based on this evidence, the Board concludes that a chronic back disorder was not incurred in service.  While the Veteran did report back pain in service, this symptom was attributed, upon objective examination, to a genitourinary disorder, and no disease or injury of the back was diagnosed at that time.  A spinal disability was not diagnosed during service or shortly thereafter, according to the evidence of record.  

Post-service, the first evidence of treatment for a back disorder dates to April 1985, when the Veteran was treated for back pain.  An acute low back strain was diagnosed and he was given medication.  The Veteran reported back pain during private treatment in February 1987.  He was again given pain medication.  In May 1988, the Veteran sought treatment from a private examiner for pain of the shoulders, neck, and back.  A muscle contraction disorder was diagnosed, and he was given medication.  The Veteran was treated by a private examiner in April 1993 for low back pain.  A diagnosis was not rendered at that time.  

Thus, the first evidence of treatment for a back disability dates to 1985, more than 15 years after service separation.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330   (Fed. Cir. 2000).  Finally, competent evidence has not been submitted establishing the onset of a current spine disorder during service.  Thus, the Board must conclude that such a disorder was not incurred therein and has not been chronic since that time.  The evidence is also against a finding of onset of arthritis of the spine either during service or within the one year presumptive period thereafter, as such a diagnosis was not afforded the Veteran until many years after service, and no competent examiner has stated the Veteran's arthritis began during such time. 

The Board must also consider whether a current back disability is related to an in-service disease or injury.  The Veteran was afforded a VA orthopedic examination in October 2011, and the claims file was reviewed in conjunction with the examination.  Upon physical examination of the Veteran, the VA examiner diagnosed intervertebral disc syndrome with degenerative arthritis and spinal stenosis of the spine.  Regarding the etiology of these disorders, the VA examiner opined that it was less likely than not the Veteran's current spine disorders were related to any incident of active duty service.  This opinion was based on the fact the record was devoid of indications of a musculoskeletal disease or injury of the back either during service, or for several years thereafter.  As a competent examiner opined that the Veteran's current spine disorders were not incurred in service and were unrelated to any disease or injury incurred therein, service connection for a back disorder must be denied. 

As noted above, the Veteran's in-service exposure to herbicides is recognized by VA; however, degenerative disc disease and related disabilities of the spine are not listed as among the presumptive disorders associated with herbicide exposure.  The Veteran has not otherwise presented competent evidence of nexus between the recognized herbicide exposure and current diagnoses of intervertebral disc syndrome, spinal stenosis, and degenerative arthritis of the spine.  See Combee v. Brown, 34 F. 3d. 1043-4 (Fed. Cir. 1994).  Thus, service connection on that basis is not warranted.

The Veteran has himself asserted that his current spinal disorder had its onset in service, or within a year thereafter, or is due to or results from an in-service disease or injury.  A layperson is competent to report observable symptomatology which comes to him via his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Lay testimony on the etiology of current diagnoses of spinal disorders is not competent in the present case, because the Veteran is not competent to state that these disabilities had their onset in service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  An opinion of etiology would require knowledge of the complexities of the spinal system and the various causes of orthopedic disease and injury, knowledge that the Veteran is not shown to possess.  While the Veteran is competent to report such observable symptomatology as back pain, diagnoses such as intervertebral disc syndrome and degenerative disc disease are based on X-rays and other objective clinical findings, and are not conducive solely to lay observation.  The Veteran has also not alleged that he was told of such a nexus by a competent expert, and such assertions have not subsequently been verified by such an expert.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a back disability, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

b. Left leg disorder

The Veteran seeks service connection for a disorder of the left lower extremity.  The Veteran asserts he experiences numbness, weakness, and instability of the left lower extremity as a result of his disabilities of the spine.  Service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  

As an initial matter, the Board must consider entitlement to a disability of the left lower extremity on a direct basis.  VA is bound to consider all pertinent theories of service connection, whether or not a theory is raised by the Veteran.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir.2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement).  

In the present case, however, the record does not suggest, and the Veteran does not contend, onset of a left leg disorder during service or to a compensable degree within a year thereafter.  The service treatment records are negative for any diagnosis of or treatment for such a disorder, and the Veteran has himself reported onset of his left leg numbness beginning in approximately 2007, many years after service, following his 2007 spinal surgery.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against a service connection claim on a direct basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Rather, the Veteran contends service connection for a left leg disorder is warranted as secondary to service-connected disabilities of the spine.  

The Board has also considered whether service connection for a left leg disorder is warranted based on the Veteran's confirmed herbicide exposure.  As noted above, the Veteran's in-service exposure to herbicides is recognized by VA; however, osteoarthritis and related disabilities of the lower extremities are not listed as among the presumptive disorders associated with herbicide exposure.  The Veteran has not otherwise presented competent evidence of nexus between the recognized herbicide exposure and a current diagnosis of osteoarthritis of the left knee, as diagnosed on VA examination in October 2011.  See Combee v. Brown, 34 F. 3d. 1043-4 (Fed. Cir. 1994).  Thus, service connection on that basis is not warranted.

Regarding service connection for a back disability, such a claim has been denied by the Board above.  Thus, it logically follows that service connection for any disorder claimed as secondary to a back disability must also be denied.  Additionally, on VA examination in October 2011, a VA physician found no evidence of any in-service disease or injury involving the left leg, and concluded that while the Veteran had a current disease of the left leg, early osteoarthritis of the knee, such a disorder was less likely than not to have been incurred during service.  

The Veteran has been granted service connection for posttraumatic stress disorder (PTSD), but he does not allege and the evidence does not suggest any nexus between this or any other service-connected disability and the claimed left leg disability.  

The Veteran himself has asserted he has a current disorder of the left leg as the result of an in-service back injury and current disability.  Nevertheless, the Veteran is not competent to offer etiological evidence regarding a neurological or orthopedic disability.  As noted above, a layperson is competent to report observable symptomatology which comes to him via his senses.  See Jandreau, 492 F.3d at 1372.  Diagnosing and determining the cause of musculoskeletal disabilities requires interpretation of symptoms, knowledge of relevant medical practice, and other specialized expertise and training.  Such has not been demonstrated by the Veteran in the present case.  

While the Veteran is competent to testify regarding such observable symptomatology as numbness and weakness of the extremities, such assertions of observable symptomatology do not equate to a diagnosis or an etiological nexus.  While all lay assertions must be considered, the Board finds they are not as probative as the remainder of the competent evidence of record in the present case.  Furthermore, the Veteran has not asserted that he is reporting the opinion of a competent expert as told to him, and his lay assertions have not later been affirmed by a competent expert.  

Based on these medical examination and treatment reports and the other competent evidence of record, the Board finds the preponderance of the evidence to be against the claim of service connection for a disability of the left leg.  The Veteran was not diagnosed with a current left leg disorder during service or for many years thereafter, and a VA physician has reviewed the entire file and found no evidence of a link between service or any current service-connected disability and any current disorders of the left leg.  Thus, service connection on any basis for a left leg disorder must be denied.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a left leg disorder, and the claim must be denied.  The benefit-of-the-doubt doctrine is, therefore, not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

The application to reopen service connection for a disability characterized by body and joint aches is denied.  

The application to reopen service connection for a gastrointestinal disability is denied.  

Service connection for a back disability is denied.  

Service connection for a left leg disability is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


